The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Response to Amendment
	This communication is in response to the amendment of 10/15/2021. Accordingly, Claims 1, 2, 4-10, 13, 15, 17, 19, and 20 are currently pending in the application. 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 8, 10, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al. (US 2015/0036566), in view of Hultell et al. (US 2014/0064248), in further view of Hwang et al. (US 2015/0223235), in further view of Hwang et al. (US 2018/0295586 claiming priority to Provisional application 61/984,003), in further view of Immonen et al (US 2015/0282103), hereafter referred to as Blankenship, Hultell, Hwang, Hwang (586), and Immonen.
Regarding claim 1, 10, Blankenship discloses a user apparatus in a communication system including a first base station and a second base station that perform communication with the user apparatus by inter-base station carrier aggregation (UE uplink transmit power sharing control and uplink transmissions to a first eNB be assigned higher priority than uplink transmissions to a second different eNB and carrier aggregation, [0069] and [0034]-[0037] and figure 1 and figure 2), comprising:
a total maximum transmission power configured for the first base station and the second base station (total uplink transmit power thresholds that may be exceeded by multiple concurrent uplink transmissions by a UE over respective connections involving two or more eNBs and total uplink transmit power threshold is a maximum uplink transmit power threshold, [0050] and figure 2)
(uplink power sharing control machine readable instructions which is executable on a processor, figure 16 and [0136]-[0138]), wherein the processor is configured to:
determine whether a transmission power that is used by the user apparatus for performing signal transmission reaches the total maximum transmission power (detecting that the aggregate of calculated uplink transmit power exceed the threshold, adjusts a power, [0033] and figure 2) and
in response to determining that the transmission power reaches the total maximum transmission power, stop signal transmission to the second base station (the adjusting of power include dropping (correlating to stop signal transmission) the at least one uplink transmission, [0033] and figure 2).
 wherein the user apparatus performs signal transmission to the first base station using a plurality of component carriers (the wireless access network node provide carrier aggregation which allows a UE to communicate with the wireless access network node using multiple component carriers provided by the wireless access network node, [0034] and [0037] and [0045] and [0078] and [0128]), and
wherein, when signal transmission to the second base station is stopped by the processor (adjusting according to at least one prioritization rule specifying priorities of the uplink transmissions in which adjusting of power include dropping (correlating to stopped) the at least one uplink transmission and prioritization be based on eNBs to which the uplink transmissions are sent such as a first eNB be assigned a higher priority than uplink transmissions to a second eNB, [0033] and [0069] and [0050] and figure 2), the user apparatus performs signal transmission  (correlating to uplink transmission that are not dropped, [0033]) to the first base station using a component carrier for performing signal transmission of a Physical Random Access Channel (PRACH)  of the first base station in the plurality of component carriers (a UE is scheduled to transmit PUSCH/PUCCH/PRACH and SRS to multiple respective eNBs, the UE drops the SRS transmission if the total uplink power exceeds the power threshold and in general (in relationship to figure 14), at least one of the eNBs to which a UE has established concurrent wireless connections be configured with carrier aggregation (correlating to eNBs with a plurality of component carriers used for signal transmission), [0123] and figure 14 and [0128] and [0034]).

Blankenship however fails to specifically disclose the memory configured to hold such maximum transmission power. In a similar field of endeavor, Hultell further discloses that memory (correlating to storage media) be configured to store data such as transmit power, thresholds, etc. ([0074]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having memory/storage media for holding such parameters as a maximum uplink transmit power threshold as disclosed by Hultell into the uplink power control sharing control method of Blankenship in which uses such threshold parameters, in order to correctly 

Blankenship and Hultell however is vague in disclosing PRACH on a Primary Cell (PCell). Blankenship however discloses that PRACH transmission is assigned a higher priority ([0111]-[0112]). In a similar field of endeavor, Hwang discloses of giving higher priority to a PRACH corresponding to a primary cell in which information corresponding to a secondary cell is dropped and that the primary cell and the secondary cell corresponds to eNodeBs (PRACH on a Primary Cell (PCell) in association to eNBs, [0230] and [0275] and [0217] and [0235] and figure 16 and figure 17 and [0102] and [0093]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a primary cell PRACH with a higher priority in which is associated with a respective eNB as disclosed by Hwang into the uplink power control sharing control method involving dropping uplink transmission based on priorities of the uplink transmissions as disclosed by Blankenship and Hultell in order to correctly and efficiently implement and distinguish priorities for uplink transmissions to respective eNBs (such as primary cell PRACH having the highest priority) so that the proper uplink transmission may be correctly dropped based upon priority and to improve the system in providing which transmission should be given higher priority with respects to PCell and corresponding eNBs. 

In a similar field of endeavor, Hwang (586) discloses a UE that is dually connected to eNBs and that eNodeB for the primary cell (Pcell) be referred to as master eNodeB (MeNB) and eNodeB for the secondary cell (Scell) be referred to as secondary eNodeB (SeNB) ([0154]-[0157]). Hwang (586) further discloses a cell group including the primary cell (Pcell) by the MeNB may be referred to as a master cell group (MCG) and a cell group including the secondary cell (Scell) by the SeNB may be referred to as a secondary cell group (SCG) (a master cell group (MCG) of the first base station and a secondary cell group (SCG) of the second base station, [0156]-[0157] and [0168] and [0184] and [0205] and page 20-22, 29 of 61/984003). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of associating MCG with a eNB/eNodeB and SCG with another eNB/eNodeB as disclosed by Hwang (586) into the uplink power control sharing control method in which a UE is dually connected to respective eNBs as disclosed by Blankenship, Hultell, and Hwang in order to improve the system and provide the proper nomenclature for respective parameters associated with eNBs in order to distinguish priorities for uplink transmissions to respective eNBs (such as associating MCG and SCG with respective eNBs) so that the proper uplink transmission It should further be noted that the background of Applicant Specification states cells under an MeNB is called MCG and cells under an SeNB is called SCG (page 1-2). 

	Blankenship, Hultell, Hwang, and Hwang (586) fails to clearly disclose wherein the user apparatus is configured with a maximum transmission power for the MCG of the first base station and a maximum transmission power for the SCG of the second base station. Blankenship however discloses of a maximum uplink transmit power threshold specified by an eNB for a given UE power class ([0050]). In a similar field of endeavor, Immonen discloses the similar concept (as discussed above) of dual connectivity in which the UE has a maximum transmit power that includes the sum of the transmit power on uplink channels to the MeNB/MCG and SeNB/SCG ([0022]-[0023] and [0009]). Immonen further discloses the UE is configured for a maximum total transmit power of 23 dBm and in addition, the maximum transmit power for the MCG is 23 dBm and the configured maximum transmit power for the SCG is 20 dBm  and if the UE were to transmit concurrently on these two connections, total transmit power would exceed the maximum total transmit power for the UE (user apparatus is configured with a maximum transmission power for the MCG of the first base station and a maximum transmission power for the SCG of the second base station, [0024] and [0036]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of configuring a UE with a maximum transmission 
Regarding claim 2, Blankenship discloses determining whether the transmission power reaches the total maximum transmission power when the user apparatus performs signal transmission using the PRACH on the PCell, and stops signal transmission to the second base station in response to determining that the transmission power reaches the total maximum transmission power when the user apparatus performs signal transmission using the PRACH on the PCell (a UE is scheduled to transmit PUSCH/PUCCH/PRACH and SRS to multiple respective eNBs, the UE drops the SRS transmission if the total uplink power exceeds the power threshold and in general (in relationship to figure 14), at least one of the eNBs to which a UE has established concurrent wireless connections be configured with carrier aggregation (correlating to eNBs with a plurality of component carriers), [0123] and figure 14 and [0128] and [0034]).
Regarding claim 4, Blankenship discloses wherein the user apparatus performs the signal transmission using the PRACH (UE is scheduled to transmit PUSCH/PUCCH/PRACH and SRS to multiple respective eNBs, the UE drops the SRS transmission if the total uplink power exceeds the power threshold, [0123] and figure 14 and [0128] and [0034]).
Regarding claim 8, 19, Blankenship discloses wherein, when the processor stops signal transmission to the second base station, the processor notifies the first base station or the second base station of performing the stop (if the SRS transmission is dropped when it overlaps with a PUSCH/PUCCH/PRACH transmission, an eNB is made aware of the SRS transmission being dropped by the UE, [0123]-[0124]).
 Claim 5, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship, in view of Hultell, in view of Hwang, in view of Hwang (586), in view of Immonen, in further view of Lee et al. (US 2016/0212662).
Regarding claim 5, 13, Blankenship discloses wherein the user apparatus performs signal transmission to the second base station using one or a plurality of component carriers (UE to communicate with the wireless access network node using multiple component carriers, [0034] and [0078] and [0128]). Blankenship is however vague in discloses the term cell group.  Hwang however discloses the PRACHs in each cell or cell group may be independently scheduled ([0217] and [0223] and [0228] and [0236]-[0237] and figure 16 and 17). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of using such terms as cell group in correlation to a second base station or cell as disclosed by Hwang into the uplink power control sharing control method as disclosed by Blankenship and Hultell in 

Blankenship, Hultell, Hwang, Hwang (586), and Immonen however fails to specifically disclose wherein processor stops signal transmission to the second base station by releasing the cell group.  In a similar field of endeavor, Lee discloses of the similar concept of communicating with a first base station on a first type of cell and a second base station on a second type of cell ([0008]-[0009]) and that the UE can release a MAC entity when it disconnects to the small cell and when the UE stops to communicate with a second BS, the UE releases a second MAC entity (releasing the cell group and stopping to communicate between UE and eNB, [0082] and [0095]-[0096] and figure 9). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of releasing a MAC entity (cell group) in relationship to communication stoppage as disclosed by Lee into the uplink power control sharing control method of Blankenship, Hultell, Hwang, Hwang (586), and Immonen in order to correctly and efficiently drop communication for uplink power sharing control implemented at the UE such that resources may be released in order to improve the system. 

Claim 6, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship, in view of Hultell, in view of Hwang, in view of Hwang (586), in view of Immonen, in further view of Huang et al. (US 2012/0201121).
or detecting that the transmission power becomes the total maximum transmission power equal to or greater than a predetermined number of times within a predetermined period. However in a similar field of endeavor, Huang discloses when the measured transmission power of the UE is continuously higher than a specific threshold for a period, the 6A event is reported, which indicates that the transmission power of the UE is limited (detecting that the transmission power becomes the maximum transmission power continuously for a predetermined period, [0054]-[0055]).  It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of detecting when the transmission power of the UE is continuously higher than a threshold for a period as disclosed by Huang into the uplink power control sharing control method involving detecting that the aggregate of calculated uplink transmit power exceeds a threshold as disclosed by Blankenship, Hultell, Hwang, Hwang (586) and Immonen in order to correctly determine when it is proper to drop an uplink transmission such as to avoid excessive dropping. It should further be noted that such limitation of “predetermined number of times” is not specifically defined and as such Examiner may correlate the situation of an uplink power of the UE exceeding a power threshold once to a "predetermined number of times". 

Claim 7, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship, in view of Hultell, in view of Hwang, in view of Hwang (586), in view of Immonen, in further view of Yi (US 20160212711).
Regarding claim 7, 17, the combination of Blankenship, Hultell, Hwang, Hwang (586), and Immonen fails to specifically disclose when the processor stops signal transmission to the second base station, the processor reports a power headroom to the first base station or the second base station. In a similar field of endeavor, Yi discloses of power headroom triggering (PHR) to reflect transmission power to other eNBs when power limitation occurs and that PHR be triggered and reported with the updates in consideration of transmission power to other eNBs and that when SeNB is de-configured, the PHR be triggered and reported to MeNB (stops signal transmission to the second base station, the processor reports a power headroom to the first base station or the second base station, [0128] and [0147]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of reporting PHR as disclosed by Yi into the uplink power control sharing control method of Blankenship, Hultell, Hwang, Hwang (586), and Immonen in order to correctly and efficiently obtain updated information regarding power such that power scaling of UL transmissions may be performed within a system and the system is properly updated.

Allowable Subject Matter
Claim 9, 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 
Applicant submits that Immonen does not mention that when the transmission power for the MCG and SCG reaches the total maximum transmission power, signal transmission in the SCG of the second base station is stopped (remarks page 8). Examiner however does not rely upon Immonen to disclose such limitation. As recited above, Blankenship disclose total uplink transmit power thresholds that may be exceeded by multiple concurrent transmission by a UE over respective connections involving two or more eNBs ([0050]) and in response to detecting that the aggregate of the calculated uplink transmit power exceed the threshold, adjust a power … the adjusting of power include one or more of the following (1) “scaling” of the power of the at least one uplink transmission, or (2) dropping (Examiner correlates to stopping) the at least one uplink transmission ([0033] and figure 2). Examiner correlates such teachings to the limitation of “in response to determining that the transmission power reaches the total maximum transmission power, stop signal transmission of the second base station.” Examiner then relies upon Hwang (586) to disclose a cell group including It should also be noted that that background of Applicant Specification states cells under an MeNB is called MCG and cells under an SeNB is called SCG (page 1-2). Examiner then relies upon Immonen to disclose the limitation of “wherein the user apparatus is configured with a maximum transmission power for the MCG of the first base station and a maximum transmission power for the SCG of the second base station” as Immonen discloses the maximum transmit power for the MCG is 23 dBm and the configured maximum transmit power for the SCG is 20 dBm and if the UE were to transmit concurrently on these two connections, total transmit power would exceed the maximum total transmit power for the UE ([0023]-[0024] and [0036]) and of a UE performing power scaling to reduce the transmit power on one or both of the pending uplink transmissions ([0009]). Examiner thus believes Blankenship, Hultell, Hwang, Hwang (586), and Immonen to disclose the subject matter of the independent claims. 
Applicant further submits that [0036] of Immonen is not supported in Immonen Provisional 61/971,712 (remarks page 9). Examiner however respectfully disagrees as Provisional 61/971,712 clearly discloses support in [0021]-[0022] in which discloses prioritization between uplink transmission to the MCG and to the SCG and Pcmax for MCG is 22dB and Pcmax for SCG is 21dB and the total UE transmit power would then exceed the UE’s maximum allowable transmit power and so then the UE will then perform power scaling. Furthermore [0016] of Provisional discloses the configured 
Applicant further submits that a person skill in the art would have had no motivation to supply the missing elements. Examiner however respectfully disagrees as Blankenship clearly discloses total uplink transmit power thresholds that may be exceeded by multiple concurrent transmission by a UE over respective connections involving two or more eNBs ([0050]) and in response to detecting that the aggregate of the calculated uplink transmit power exceed the threshold, adjust a power … the adjusting of power include one or more of the following (1) “scaling” of the power of the at least one uplink transmission, or (2) dropping (Examiner correlates to stopping) the at least one uplink transmission ([0033] and figure 2) in which Immonen discloses of the similar concept of power scaling ([0009]) and further discloses the maximum transmit power for the MCG is 23 dBm and the configured maximum transmit power for the SCG is 20 dBm and if the UE were to transmit concurrently on these two connections, total transmit power would exceed the maximum total transmit power for the UE ([0023]-[0024] and [0036]) in which as recited above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of configuring a UE with a maximum transmission power for the MCG/MeNB and a maximum transmission power for the SCG/SeNB as disclosed by Immonen into the uplink power control sharing control method in which a UE is dually connected to respective eNBs as disclosed by Blankenship, Hultell, Hwang, and Hwang (586)  in . 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Damnjanovic et al. (US 2015/0282104) disclosing a maximum transmit power may be defined for each of the MCG/MeNB and SCG/SeNB ([0093]). 

3.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473